Citation Nr: 9918638	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for major 
depression with incongruent mood, psychotic features and 
history of undifferentiated schizophrenia, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Wife and Dr. Grau


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in November 1994, by 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).



FINDING OF FACT

The appellant's service-connected psychiatric disorder is 
manifested by complaints of experiencing periods when his 
mind goes blank, audio hallucinations, nightmares and strange 
reactions to daily experiences and is not shown to be either 
a severe social and industrial impairment or productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 50 percent for major depression with incongruent mood, 
psychotic features and history of undifferentiated 
schizophrenia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, Diagnostic 
Codes 9204-9434 (1996 & 1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation for his service-connected 
psychiatric disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  His assertions regarding an increase 
in severity of his psychiatric disability is deemed to be 
sufficient to render the claim plausible.  See e.g. Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating). 

The Board notes that while this appeal was pending, the 
applicable rating criteria for mental disorders, 38 C.F.R. § 
4.125 et seq., was amended effective November 7th, 1996.  See 
61 Fed. Reg. 52,695 (October 8, 1996).  Pursuant to 
VAOPGCPREC 11-97, where a regulation is amended during the 
pendency of an appeal to the Board, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply the more favorable provision.  See Dudnick 
v. Brown, 9 Vet.App. 397 (1996)(per curiam); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  After review of the 
applicable criteria, the Board finds no substantive 
difference between the original regulation, pre-November 7th, 
1996 (old) and the amended version, post-November 7th, 1996 
(new).  Accordingly, the appellant's claim will be evaluated 
pursuant to both the old and the new criteria.

Pursuant to the criteria in effect prior to November 7th, 
1996, to establish entitlement to a 100 percent disability 
evaluation there must be active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  Where 
there is lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability, a 70 
percent evaluation is warranted .  

Under the revised criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9204-9434 
(1998).

After careful review of the entire evidence of record, the 
Board concludes that the record does not demonstrate findings 
to meet the criteria for the next higher disability 
evaluation for the appellant's psychiatric disability under 
either the pre-November 7th, 1996 (old) criteria or the post-
November 7th, 1996 (new) criteria.  Accordingly, as the 
preponderance of the evidence in this case is against the 
appellant's claim, entitlement to an increased disability 
evaluation is not warranted.

In reaching this conclusion, the Board has undertaken a 
comprehensive review of the record in order to ensure an 
accurate identification of the level of disability 
attributable to the service-connected psychiatric disorder.  
Careful consideration has been given to the history of the 
appellant's psychiatric disability; however, the regulations 
do not give past medical reports precedence over the current 
medical findings.  Where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  In reaching the above conclusion, the Board places 
particular emphasis upon the findings noted on VA 
examinations conducted in May 1995 and August 1997.

While evidence submitted in support of the appellant's claim, 
including a private examination report dated in February 
1995, and testimony from a private physician at a hearing 
before a Hearing Officer in March 1995, suggested that the 
appellant's psychiatric disorder is severe in nature and that 
his Global Assessment of Functioning (GAF) score on Axis V 
was poor to very poor, subsequent VA psychiatric examination 
by a board of three psychiatrists in May 1995 and VA 
psychiatric examination in August 1997, do not confirm that 
the appellant's psychiatric disorder has increased in 
severity.  In fact, the GAF scores from 1995 to 1997 are 
noted to show improvement with a score of 60 in May 1995 and 
65 in August 1997.  On examination by the board of 
psychiatrists in May 1997, it was noted that the appellant's 
claims folder was reviewed including previous VA examination 
reports dated from 1971 to 1993, private hospitalization 
reports dated in 1990, 1991 and 1992 as well as a VA 
hospitalization report dated in May 1993 and VA outpatient 
treatment reports dated from 1993 to 1995.

On examination, the appellant was considered to be well-
developed and well-nourished, clean and dressed 
appropriately.  He was alert, expressive, relevant and 
coherent.  There was no evidence of a thought disorder and no 
perceptual disorders.  While he was considered to be 
depressed, he was oriented in three spheres and his sensorium 
was clear.  His memory was preserved and there were no loose 
associations.  It was noted that he had significant 
difficulty with alcohol abuse and while there was a history 
of hearing voices with referential ideas, no current audio or 
visual hallucinations were noted.  His judgment was preserved 
and he was able to differentiate between right and wrong.  
The Axis I diagnosis was major depression with incongruent 
mood, psychotic features and post traumatic stress disorder 
features.  The Axis V GAF was 60, which is reflective of mild 
to moderate symptoms with mild to moderate difficulty in 
social, occupational or school functioning.

On VA psychiatric examination in August 1997, the appellant 
was noted to be clean and adequately dressed and groomed.  He 
was alert and oriented times three.  Although his affect was 
considered to be constricted, his mood was euthymic.  His 
attention and concentration were good and his memory was 
intact.  His speech was clear and coherent and he was not 
considered to be hallucinating.  He was not suicidal or 
homicidal and his insight and judgment were fair.  He 
exhibited good impulse control and the content of his speech 
was related to his alleged post traumatic stress disorder 
symptomatology.  The Axis I diagnosis was schizophrenia, 
chronic, undifferentiated type, by record, depressive 
disorder, not otherwise specified, with anxiety features and 
on Axis V, the GAF score was 65, reflective of mild symptoms 
with some difficulty in social, occupational or school 
functioning.

In weighing the evidence of record, the Board finds the VA 
examination reports dated in May 1995 and August 1997, to be 
of greater probative value in determining the current nature 
and extent of the appellant's psychiatric disability when 
compared with the private examination report dated in 
February 1995 and subsequent testimony from a private 
physician in March 1995.  The Board places greater emphasis 
upon the reports from the VA board of psychiatrists as well 
as the single VA psychiatrist in August 1997, due in part, to 
the fact that their medical conclusions were based upon 
review of the appellant's psychiatric history as documented 
within the claims folder as well as based upon examination of 
the appellant.  In contrast, the private physician did not 
indicate that his examination was augmented by access to the 
appellant's medical records and his assertions regarding the 
appellant's history were apparently based upon the 
appellant's own reports.  The VA examination reports are also 
more probative in determining the current nature of the 
appellant's psychiatric disorder due to the fact they are the 
most recent medical reports of record.

In view of the above, the Board finds the VA examination 
reports in 1995 and 1997 to be most persuasive in identifying 
the level of disability attributable to the service-connected 
psychiatric disorder, which has been variously diagnosed over 
the years.  Since these reports document findings which the 
VA examiner's concluded were reflective of symptomatology 
that was mild to moderate at most in severity, as shown by 
the GAF scores of 60 and 65 respectively, entitlement to an 
increased disability evaluation either as a severe disability 
under the old criteria or as an occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood under 
the new criteria such to meet the requirements for a 70 
percent evaluation is not warranted. 

Extraschedular Evaluation

The Board notes that the RO did consider referral of this 
issue for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) and that such referral was deemed unnecessary in 
light of the lack of unusual circumstances such to remove 
evaluation of the disability from the regular schedular 
criteria.  The Board agrees that based upon the evidence of 
record, and as noted below, such referral was not required. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  An increased rating is 
provided for certain manifestations of the service-connected 
psychiatric disability, but the medical evidence reflects 
that those manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent past for 
his psychiatric disability.  Thus, in the absence of any 
evidence which reflects that this disability is exceptional 
or unusual such that the regular schedular criteria are 
inadequate, there is no basis for referral to the Director, 
Compensation and Pension Service.


ORDER

A disability evaluation in excess of 50 percent for major 
depression with incongruent mood, psychotic features and 
history of undifferentiated schizophrenia is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
  The Board notes that the appellant's psychiatric disorder was variously diagnosed during the pre-1996 time 
period to include schizophrenia, undifferentiated type and major depression with psychotic features.  
However, the criteria was the same for evaluating these disorders pursuant to either Code 9204 for 
schizophrenia or Code 9207 for major depression with psychotic features.

